Citation Nr: 0632868	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial compensable rating for post-
operative bilateral inguinal hernia.

3.  Entitlement to service connection for neurological 
complications of diabetes mellitus.

4.  Entitlement to service connection for multiple myeloma, 
claimed as due to exposure to herbicides.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine and chronic coccydynia.

7.  Entitlement to service connection for a hip disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the RO.  By that 
decision, the RO granted service connection for diabetes 
mellitus and post-operative bilateral inguinal hernia, and 
assigned evaluations therefor of 20 and 0 percent, 
respectively.  The RO also denied service connection for 
multiple myeloma (claimed as due to exposure to herbicides), 
for neurological complications of diabetes mellitus, and for 
PTSD, a hip disability, degenerative disc disease of the 
lumbar spine, and chronic coccydynia.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an initial rating in excess of 20 
percent for diabetes mellitus and his entitlement to service 
connection for multiple myeloma.  For the reasons set forth 
below, the remaining issues on appeal are being REMANDED for 
additional development.




FINDINGS OF FACT

1.  During a hearing held in August 2006, the veteran 
notified the Board that he wished to withdraw from appeal the 
issue of his entitlement to an initial rating in excess of 
20 percent for diabetes mellitus.

2.  The veteran has never been diagnosed with multiple 
myeloma.


CONCLUSIONS OF LAW

1.  The appeal with respect to the veteran's entitlement to 
an initial rating in excess of 20 percent for diabetes 
mellitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2006).

2.  Multiple myeloma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Initial Rating in Excess
of 20 percent for Diabetes Mellitus

An appellant may withdraw an appeal of an issue to the Board 
by doing so on the record at a hearing.  See 38 C.F.R. § 
20.204(b) (2006).  When an appellant does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, during a hearing held in 
August 2006, notified the Board that he wished to withdraw 
from appeal the issue of his entitlement to an initial rating 
in excess of 20 percent for diabetes mellitus.  Accordingly, 
further action by the Board on that issue is not appropriate.  
The appeal of that issue will be dismissed.

II.  Service Connection for Multiple Myeloma

A.  Veterans Claims Assistance Act of 2000

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA, by way of 
letters sent to the veteran in May 2001, August 2003, and 
April 2006, has satisfied its duty to notify.  Collectively, 
those letters informed the veteran, not only of the evidence 
necessary to substantiate his claim for service connection 
for multiple myeloma, but also of the manner in which an 
evaluation and effective date would be assigned if service 
connection was granted.  The letters also notified him of his 
and VA's respective duties for obtaining information and 
evidence, and put him on notice that he should submit any 
pertinent evidence in his possession.

The Board acknowledges that some of the required notice was 
not provided to the veteran until after his claim was 
initially adjudicated.  However, as noted above, the veteran 
has now been provided with notice that is in compliance with 
the content requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  He has been afforded ample opportunity 
to respond to the notice, to submit evidence and argument, 
and to otherwise participate effectively in the processing of 
his appeal.  No further corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim for 
service connection for multiple myeloma.  The veteran's 
service medical records have been obtained, as have reports 
of his post-service treatment.  The Board acknowledges that 
the evidence underlying the veteran's award of disability 
benefits by the Social Security Administration (SSA) has not 
yet been obtained, and that he has not been afforded a VA 
compensation examination with respect to multiple myeloma.  
The Board notes, however, that the veteran testified in 
August 2006 that he has never been diagnosed with multiple 
myeloma.  Further, the SSA decision of record makes no 
mention of the disorder.  Under the circumstances, it appears 
that there is no reasonable possibility that the records from 
SSA will contain any information supportive of the claim, and 
that no VA examination is required.  Accordingly, and because 
the veteran has not identified and/or provided releases for 
any other evidence that needs to be obtained in connection 
with this claim, it is the Board's conclusion that no further 
development action is necessary with respect to this 
particular issue.

B.  The Merits of the Veteran's Claim

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Here, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
multiple myeloma.  The record shows that the veteran has been 
seen for treatment and/or evaluation of various disabilities 
on multiple occasions.  None of the reports shows that he has 
ever been diagnosed with multiple myeloma.  Indeed, as noted 
above, the veteran himself has testified that he has never 
been given such a diagnosis.  Although the veteran believes 
that he has the condition, there is nothing in the record to 
show that he has the specialized training or expertise 
necessary to offer competent opinions as to matters of 
medical diagnosis.  As a result, his opinion in that regard 
cannot be accorded any probative weight.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
record is devoid any competent evidence of a current 
diagnosis, the claim for service connection for multiple 
myeloma must be denied.


ORDER

The appeal pertaining to the issue of the veteran's 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is dismissed.

Service connection for multiple myeloma is denied.


REMAND

The veteran has submitted medical evidence tending to show 
that he meets the criteria for a diagnosis of PTSD.  In his 
substantive appeal, and at his hearing in August 2006, he 
provided additional information pertaining to certain 
stressors he feels may have triggered the disorder, to 
include an in-service personal assault.  Thus far, no effort 
has been made to corroborate the various stressors he has 
identified.  He has not been provided a VA "personal 
assault" letter, see 38 C.F.R. § 3.304(f)(3), and he has not 
been examined for purposes of determining whether he has PTSD 
that can be properly attributed to a verified stressor.  
Additional development is therefore required.  See, e.g., 
38 U.S.C.A. § 5103A(b)-(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(4) (2006).

The record shows that the SSA has awarded the veteran 
disability benefits due, in part, to complaints associated 
with his hips and lumbar spine.  To date, it does not appear 
that any attempt has been made to obtain a complete copy of 
the medical records underlying the SSA award.  This needs to 
be accomplished.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183, 187-188 (2002) (absent review, the possibility that 
SSA records could contain relevant evidence cannot be 
foreclosed).

In January 2002, the veteran failed to report for 
examinations scheduled in connection with his claim for 
service connection for neurological complications of diabetes 
mellitus and his claim for an initial compensable rating for 
post-operative bilateral inguinal hernia.  He has since 
testified that he did not receive notice of those 
examinations.  On remand, he should be given another 
opportunity to appear.

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims.  
38 C.F.R. §§ 3.158, 3.655 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to indicate whether he 
has received any additional VA treatment for 
PTSD, neurological complications of diabetes, 
and/or disabilities of the hips, lumbar 
spine, and/or groin since the time that 
records of VA treatment were last received in 
September 2001.  Ask him to also indicate 
whether there are any records of private 
treatment that he would like to be considered 
and, if so, to provide releases for such 
records.  If the veteran adequately 
identifies relevant new or additional 
evidence, and provides appropriate releases, 
where necessary, assist him in obtaining the 
evidence identified following the procedures 
set forth in 38 C.F.R. § 3.159.  Any 
additional evidence obtained should be 
associated with the claims file.

2.  Ask the veteran to provide as much 
additional detail as possible regarding his 
claimed PTSD stressors, including any 
additional detail he can provide with respect 
to dates, times, locations, and names of 
others who were involved.  Advise him that 
evidence from sources other than his service 
records, or evidence of behavior changes, may 
constitute "credible supporting evidence" 
of a PTSD stressor based on personal assault, 
as set forth in 38 C.F.R. § 3.304(f)(3).  Any 
additional statements or evidence received 
should be associated with the claims file.

3.  After the veteran has been given a 
reasonable opportunity to provide additional 
details, refer his case to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the reported 
stressors.  The JSRRC should be asked to say 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, he should be asked to 
provide the additional information.

4.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  The materials obtained 
should be associated with the claims file.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
examined by a psychologist.  The psychologist 
should examine the veteran and conduct 
psychological testing, with appropriate 
subscales, to determine whether the veteran 
has PTSD.

6.  After psychological testing has been 
completed, arrange to have the veteran 
scheduled for a psychiatric examination.  
After examining the veteran, reviewing the 
claims file, and conducting any necessary 
testing, the examiner should provide a 
diagnosis for each psychiatric and/or mental 
disorder identified.  If PTSD is not 
diagnosed, the examiner should explain why he 
or she finds that the criteria for the 
diagnosis have not been met, and should 
comment on the propriety of any diagnoses of 
PTSD currently in the claims file.  If PTSD 
is diagnosed, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that PTSD is 
attributable to one or more of the veteran's 
verified in-service stressors, including the 
attack documented in his service medical 
records in May 1965.  A complete rationale 
should be provided for all opinions 
expressed. 

7.  Also arrange to have the veteran 
scheduled for a neurological examination.  
After reviewing the claims file, examining 
the veteran, and performing any indicated 
testing, the examiner should identify and 
fully describe any and all neurological 
complications the veteran manifests which are 
at least as likely as not (i.e., which are 
50 percent or more likely) attributable to 
service-connected diabetes mellitus.  A 
complete rationale should be provided for all 
opinions expressed.

8.  Arrange, in addition, to have the veteran 
scheduled for a genitourinary examination.  
After reviewing the claims file, examining 
the veteran, and performing any indicated 
testing, the examiner should identify and 
fully describe any and all current disabling 
manifestations that are at least as likely as 
not (i.e., that are 50 percent or more 
likely) associated with the veteran's 
service-connected post-operative bilateral 
inguinal hernia.  The examiner should 
specifically indicate whether a recurrent 
hernia is present on either side and, if so, 
whether it is small or large; whether it is 
readily reducible; whether it is well 
supported by a truss or belt; and whether it 
is remediable.  The examiner should also 
indicate whether the veteran has disabling 
manifestations associated with any related 
operative scars.  The examiner should measure 
and report the size of the scars; indicate 
whether they are deep (associated with 
underlying soft tissue damage) or 
superficial; whether there is frequent loss 
of the covering of the skin over the scars; 
and whether any of the scars are tender or 
painful, poorly nourished, or subject to 
repeated ulceration.  The examiner should 
also indicate whether any of the scars are 
causative of any limitation of function and, 
if so, the nature and severity of the 
limitation identified should be fully 
described.  A complete rationale should be 
provided for all opinions expressed.

9.  Thereafter, take adjudicatory action on 
the veteran's claim for an initial 
compensable rating for post-operative 
bilateral inguinal hernia, and his claims for 
service connection for PTSD, neurological 
complications of diabetes, degenerative disc 
disease of the lumbar spine, chronic 
coccydynia, and a hip disability.  In so 
doing, consider both the "old" and "new" 
criteria pertaining to the evaluation of 
scars.  See Schedule for Rating Disabilities; 
the Skin, 67 Fed. Reg. 49590 (July 31, 2002), 
corrected at 67 Fed. Reg. 58448 (Sept. 16, 
2002); 38 C.F.R. § 4.118 (2002).  Also 
consider whether "staged" ratings are 
warranted for inguinal hernia, pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If any benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case (SSOC).  The SSOC 
should contain, among other things, a summary 
of, and citation to, both the "old" and 
"new" criteria applicable to the evaluation 
of scars.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


